TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 21, 2019



                                       NO. 03-18-00273-CV


                             William Anthony Brubaker, Appellant

                                                 v.

                                 Patricia Byrne Brubaker, Appellee




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
      CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN
  SEVERED AND AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on January 7, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the portion of the trial court’s decree dividing the parties’ property. Therefore, the Court reverses

that portion of the trial court’s decree and remands this cause for a new trial on property division.

Furthermore, the Court severs and affirms the remainder of the trial court’s decree, including the

portion granting the parties’ divorce. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.